DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 4/11/2022. The amendments filed on 4/11/2022 are entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A threshold determining unit configured to determine a cut-off threshold value” in claim 1. Claim 3 also refers to the same “threshold unit”. This phrase has been interpreted to correspond to the structure on page 9, paragraph 4 of the applicant’s specification. 
“A signal processing unit configured to process a reflection signal” in claim 1. Claims 2, 3, 17, 22, and 23 also refer to the same “signal processing unit”. This phrase has been interpreted to correspond to the structure on page 9, paragraphs 4-5 of the applicant’s specification. 
“An object unit configured to generate said signal representing said reflection response” in claim 6. Claims 7, 8, and 10 also refer to the same “object unit”. This phrase has been interpreted to correspond to the structure on page 12, paragraphs 2-3 of the applicant’s specification. 
“A selecting unit configured to generate a selection signal” in claim 9. Claim 15 also refers to the same “selecting unit”. This phrase has been interpreted to correspond to the structure on page 14, paragraph 3 of the applicant’s specification. 
“A skin unit configured to generate said signal representing said reflection response of said skin” in claim 11. Claims 12, 13, 15, and 16 also refer to the same “skin unit”. This phrase has been interpreted to correspond to the structure on page 13, paragraphs 2-3 of the applicant’s specification. 
“A patient surface generating unit configured to generate a signal representing at least a portion of said surface” in claim 18. Claim 19 also refers to the same “patient surface generating unit”. This phrase has been interpreted to correspond to the structure on page 20, paragraph 3 of the applicant’s specification. 
“A patient monitoring unit configured to generate a difference signal” in claim 20. Claim 21 also refers to the same “patient monitoring unit”. This phrase has been interpreted to correspond to the structure on page 21, paragraph 2 of the applicant’s specification. 
All of the interpreted units are additionally interpreted to correspond to the exemplary structures of processing circuitry on pages 24-26 of the applicant’s specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10, 13-14, 16-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tallhamer et al. (U.S. Pat. No. 9789338) hereinafter Tallhamer, in view of Makkapati et al. (U.S. Pub. No. 20160155006) hereinafter Makkapati. 
Regarding claim 1, primary reference Tallhamer teaches:
A patient monitoring system for monitoring a patient for treatment with radiation (abstract) comprising: 
a threshold determining unit configured to determine a reflection response of a skin of a body part of the patient that is to be irradiated and a signal representing a reflection response of a patient covering object, said patient covering object covering at least a portion of a surface of said patient (col 3, lines 56-67 and col 4, lines 1-14 teach to the radiotherapy treatment feature in which the head of the patient 20 is undergoing treatment; col 4, lines 15-67; col 8, lines 15-25, lines 46-65; col 9, lines 1-49; col 10, lines 12-67, “it will be appreciated that in some embodiments rather than selecting the color of all or part of a restraint to be such to absorb a speckle pattern the color of the restraint might be selected to be such to be easily detectible within images and the 3D position determination module might be arranged to identify such sections of images and ignore such colored sections when attempting to identify matches”; col 11, lines 7-20; figure 7; see also figures 6-7); and 
a signal processing unit configured to process a reflection signal representing a detected wave reflected from at least a portion of said patient (col 7, lines 6-58, computer 14 processes signals from the camera system 10), based on said cut-off threshold value to cut off a portion of said reflection signal corresponding to a detected wave reflected from said patient covering object to provide a processed reflection signal corresponding to a detected wave reflected from said surface of said patient (col 8, lines 15-67; col 8, lines 15-25, lines 46-65; col 10, lines 12-67, figure 7, in the processed signals in this figure, the density threshold is used to create a wire mesh that corresponds to the patient’s skin, with the other areas determined to be the minimal signal reflected from the patient mask 21 (the covering object) and these areas are cut off from the mesh portion)
and omitting said reflection signal corresponding to the detected wave reflected from said patient covering object (figure 7, the wire mesh only corresponds to the patient’s skin with the reflection signal corresponding to the patient covering object not registered as part of the constructed wire mesh. This omits the reflection signal corresponding to the patient covering object area; col 8, lines 15-67; col 9, lines 54-63; col 10, lines 12-67). 
Primary reference Tallhamer fails to teach:
a threshold determining unit configured to determine a patient-specific cut-off threshold value based on a distinction between a signal representing a reflection response of a skin of a patient and a signal representing a reflection response of a patient covering object, said patient covering object covering at least a portion of a surface of said patient; and 
a signal processing unit configured to process a reflection signal representing a detected wave reflected from at least a portion of said patient, based on said patient-specific cut-off threshold value, to cut off a portion of said reflection signal corresponding to a detected wave reflected from said patient covering object 
	However, the analogous art of Makkapati of an image processing and analysis system for segmentation of skin regions (abstract) teaches:
a threshold determining unit ([0048]-[0050]; figure 1, evaluation unit 14) configured to determine a patient-specific cut-off threshold value based on a distinction between a signal representing a reflection response of a skin of a patient and a signal representing a reflection response of a patient covering object ([0034]; [0046]; [0052]; [0053], “By analyzing the diffusion and absorption factors of the wavelengths, the optical properties specific for a skin tissue can be defined. In this way, skin tissue can be differentiated from other tissues”; [0054], “An exemplary dot pattern that may be used as illumination pattern is depicted in FIG. 4A as projected on the person's hand. The IR dot pattern shown in FIG. 5A projected is of an exemplary wavelength of 830 nm (near IR) where human skin has a significant absorption coefficient. It can be noticed from FIG. 5A that the intensity of the dots present on human skin is less than that of speckles present on other objects, which have lower absorption coefficients (e.g. clothes). This fact is used to segment the human skin by thresholding the intensity values. To compensate a possible impact of ambient light at the same wavelength, the intensity of the dots versus the intensity of adjacent pixels (not illuminated by structured light) is analyzed”. As the thresholding of the intensity values is for the imaged human skin, this is considered to be patient-specific as when also incorporating the ambient light values it will threshold the intensities between the skin and clothes for segmentation; [0055]-[0059]; figures 2, 5A-5B), said patient covering object covering at least a portion of a surface of said patient ([0050]; figure 2, 5A-5B; [0054], “other objects, which have lower absorption coefficients (e.g. clothes)” are considered to teach to the patient covering object as well as the mask structure of primary reference Tallhamer); and 
a signal processing unit configured to process a reflection signal representing a detected wave reflected from at least a portion of said patient, based on said patient-specific cut-off threshold value, to cut off a portion of said reflection signal corresponding to a detected wave reflected from said patient covering object ([0046], skin area such as of the face with reflected signal from the illumination unit 10 of [0045]; [0050], “Further, since skin absorbs a portion of light at certain wavelengths in the IR spectrum, the intensity of IR reflection as measured from the skin region will be lower than that of the background”; [0051], skin areas specifically are detected which is considered to be cutting off the portion of the signal outside of the segmented skin regions; [0052]; [0053], “skin tissue can be differentiated from other tissues”; [0054], “It can be noticed from FIG. 5A that the intensity of the dots present on human skin is less than that of speckles present on other objects, which have lower absorption coefficients (e.g. clothes). This fact is used to segment the human skin by thresholding the intensity values. To compensate a possible impact of ambient light at the same wavelength, the intensity of the dots versus the intensity of adjacent pixels (not illuminated by structured light) is analyzed”; [0055]-[0060], further describe the reflected IR wave signals used for segmentation of the skin region and as in 5A and 5B the cut-off of the signal outside of the selected skin regions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient monitoring and skin/covering detection system of Tallhamer to incorporate the use of a skin threshold for a patient specific analysis of the detected reflection signals on a patient as taught by Makkapati because using projected light will diffuse and absorb within the skin at particular levels in comparison to the other elements within the image such as clothes, fabric or background. By utilizing a threshold between these signals, adjacent areas can be imaged with threshold to differentiate skin from other objects ([0026]-[0032]). 
Regarding claim 2, the combined references of Tallhamer and Makkapati teach all of the limitations of claim 1. Primary reference Tallhamer further teaches: 
wherein said signal processing unit is configured to process said reflection signal representing a detected electromagnetic wave reflected from said at least a portion of said patient (col 4, lines 15-67; col 8, lines 15-67; col 9, lines 54-63; col 10, lines 12-67; figure 7, in the processed signals in this figure, a wire mesh is created that corresponds to the patient’s skin, with the other areas determined to be the minimal signal reflected from the patient mask 21 (the covering object) and these areas are cut off from the mesh portion), 
based on said patient-specific cut-off threshold value to cut off a portion of said reflection signal corresponding to a detected electromagnetic wave from said patient covering object to provide said processed reflection signal corresponding to a detected electromagnetic wave reflected from said surface of said patient (col 4, lines 15-67; col 8, lines 15-67; col 9, lines 54-63; col 10, lines 12-67; figure 7, the cut-off threshold value as taught by Makkapati is utilized to determine the covering object to cut off a portion of the image signal representing the detected patient covering which is cut off from the wire mesh model. The processed region of the patient surface that is used to create the wire mesh model region)
and omitting said reflection signal corresponding to the detected electromagnetic wave from said patient covering object  (figure 7, the wire mesh only corresponds to the patient’s skin with the reflection signal corresponding to the patient covering object not registered as part of the constructed wire mesh. This omits the reflection signal corresponding to the patient covering object area; col 4, lines 15-67; col 8, lines 15-67; col 9, lines 54-63; col 10, lines 12-67;).
Regarding claim 3, the combined references of Tallhamer and Makkapati teach all of the limitations of claim 2. Primary reference Tallhamer further teaches: 
said signal processing unit configured to process said reflection signal, representing detected light reflected from said at least a portion of said patient, based on said patient-specific cut-off threshold value to cut off a portion of said reflection signal corresponding to detected light reflected from said patient covering object to provide said processed light signal corresponding to detected light reflected from said surface of said patient (col 7, lines 5-67; col 8, lines 1-67; col 9, lines 54-63; figure 7, in the processed signals in this figure, the density threshold is used to create a wire mesh that corresponds to the patient’s skin, with the other areas determined to be the minimal signal reflected from the patient mask 21 (the covering object) and these areas are cut off from the mesh portion; note that the Makkapati reference teaches the patient-specific threshold value)
and omitting said reflection signal corresponding to detected light reflected from said patient covering object (figure 7, the wire mesh only corresponds to the patient’s skin with the reflection signal corresponding to the patient covering object not registered as part of the constructed wire mesh. This omits the reflection signal corresponding to the patient covering object area; col 8, lines 25-67; col 9, lines 54-63)
Primary reference Tallhamer fails to teach:
wherein said threshold determining unit is configured to determine said patient-specific cut-off threshold value based on a distinction between a signal representing a color or tone of said skin of said body part of said patient that is to be irradiated and a signal representing a color or tone of said patient covering object
	However, the analogous art of Makkapati of an image processing and analysis system for segmentation of skin regions (abstract) teaches:
wherein said threshold determining unit is configured to determine said patient-specific cut-off threshold value based on a distinction between a signal representing a color or tone of said skin of said body part of said patient that and a signal representing a color or tone of said patient covering object ([0034]; [0046]; [0052]; [0053], “By analyzing the diffusion and absorption factors of the wavelengths, the optical properties specific for a skin tissue can be defined. In this way, skin tissue can be differentiated from other tissues”; [0054], “An exemplary dot pattern that may be used as illumination pattern is depicted in FIG. 4A as projected on the person's hand. The IR dot pattern shown in FIG. 5A projected is of an exemplary wavelength of 830 nm (near IR) where human skin has a significant absorption coefficient. It can be noticed from FIG. 5A that the intensity of the dots present on human skin is less than that of speckles present on other objects, which have lower absorption coefficients (e.g. clothes). This fact is used to segment the human skin by thresholding the intensity values. To compensate a possible impact of ambient light at the same wavelength, the intensity of the dots versus the intensity of adjacent pixels (not illuminated by structured light) is analyzed”. As the tone is considered to be the intensity of a color, the reflected light value intensities an absorption is considered to be a tone of the skin and of the other objects such as clothing in the imaged region; [0055]-[0059]; figures 2, 5A-5B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient monitoring and skin/covering detection system of Tallhamer and Makkapati to incorporate the use of a skin threshold based on tone as taught by Makkapati because the intensity of the dots present on human skin is less than that of speckles present on other objects, which have lower absorption coefficients. This enables effective differentiation between the regions ([0054]). 
Regarding claim 4, the combined references of Tallhamer and Makkapati teach all of the limitations of claim 1. Primary reference Tallhamer further teaches: 
further comprising a detector configured to detect said wave reflected from said at least a portion of said patient and generate said reflection signal based on said detected wave (col 4, lines 15-67; col 7, lines 6-42, the stereoscopic camera system 10 including image detectors behind lenses 70L and 70R are considered to be the detectors of the reflected light waves).
Regarding claim 6, the combined references of Tallhamer and Makkapati teach all of the limitations of claim 1. Primary reference Tallhamer further teaches: 
further comprising an object unit configured to generate said signal representing said reflection response of said patient covering object based on activation of a user input (col 7, lines 45-67; col 8, lines 1-14, lines 25-65; the functional modules 78-86 generate the signals that are considered to be the reflection response of the light signals; figure 7; col 10, lines 24-40, the 3D position determination module 78 could be arranged so as not to process pixels of the identified color or range of colors corresponding to the head mask 21 when attempting to identify corresponding portions of stereoscopic images, this module’s ability to be configured to adjust the generating signal based on the covering object color is considered to be the claimed object unit).
Regarding claim 8, the combined references of Tallhamer and Makkapati teach all of the limitations of claim 4. Primary reference Tallhamer further teaches:
further comprising an object unit configured to generate said signal representing said reflection response of said patient covering object based on a reflection signal generated by said detector and representing detected wave reflected from said at least a portion of said patient covering object (col 4, lines 15-67; col 7, lines 5-67; col 8, lines 15-67; col 9, lines 1-25, 54-63; col 10, lines 12-67; figure 7 shows the processed reflected signals generated by the detector).
Regarding claim 10, the combined references of Tallhamer and Makkapati teach all of the limitations of claim 4. Primary reference Tallhamer further teaches:
wherein said object unit is configured to identify, in an image generated based on said reflection signal, a portion of said image corresponding to said patient covering object based on a reference image of said patient and/or said patient covering object (col 4, lines 15-48, the model of the surface of the patient is considered to be the reference image that is used as a reference to determine accurate placement of the patient as well as identification of the skin and patient covering; col 7, lines 59-67; col 8, lines 3-65; col 9, lines 1-25; In figure 6, the example image show the portion of the image that corresponds to the patient covering object; furthermore, in figure 7, the wire mesh indicates the skin region) and 
to generate said signal representing said reflection response of said patient covering object based on a reflection response of said portion of said image identified based on said reference image (col 7, lines 59-67; col 8, lines 3-65; col 9, lines 1-25;).
Regarding claim 13, the combined references of Tallhamer and Makkapati teach all of the limitations of claim 4. Primary reference Tallhamer further teaches:
further comprising a skin unit configured to generate said signal representing said reflection response of said skin of said body part of said patient that is to be irradiated based on a reflection signal generated by said detector and representing detected wave reflected from said at least a portion of said patient (col 4, lines 15-67; col 7, lines 5-67; col 8, lines 1-67; col 9, lines 1-25, 54-63; col 10, lines 12-67; the functional modules 78-86 generate the signals that are considered to be the reflection response of the light signals; figure 7, the generated wire mesh region is considered to be the reflection response of the patient’s skin).
Regarding claim 14, the combined references of Tallhamer and Makkapati teach all of the limitations of claim 13. Primary reference Tallhamer further teaches:
wherein said detector is configured to detect wave reflected from said at least a portion of said patient prior to covering said at least a portion of said patient by said patient covering object and to generate said reflection signal based on said detected wave (col 4, lines 15-67; col 7, lines 5-67; col 8, lines 1-67; col 9, lines 1-25, 54-63; col 10, lines 12-67; the functional modules 78-86 generate the signals that are considered to be the reflection response of the light signals; col 9, lines 50-67; figure 7,).
Regarding claim 16, the combined references of Tallhamer and Makkapati teach all of the limitations of claim 13. Primary reference Tallhamer further teaches:
wherein said skin unit is configured to identify, in an image generated based on said reflection signal, a portion of said image corresponding to said skin of said body part of said patient that is to be irradiated based on a reference image of said patient and/or of said patient covering object (col 4, lines 15-48, the model of the surface of the patient is considered to be the reference image that is used as a reference to determine accurate placement of the patient as well as identification of the skin and patient covering; col 7, lines 59-67; col 8, lines 3-65; col 9, lines 1-25) and 
to generate said signal representing said reflection response of said skin of said body part of said patient that is to be irradiated based on a reflection response of said portion of said image identified based on said reference image (col 7, lines 45-67; col 8, lines 1-14, lines 25-65; the functional modules 78-86 generate the signals that are considered to be the reflection response of the light signals; figure 7, the signals indicated by the generated wire mesh region is considered to be the reflection response of the patient’s skin). 
Regarding claim 17, the combined references of Tallhamer and Makkapati teach all of the limitations of claim 1. Primary reference Tallhamer further teaches: 
said signal processing unit is configured to process said reflection signal based on said patient-specific cut-off threshold value and a signal representing a region of interest to cut off a portion of said reflection signal corresponding to detected wave reflected from said patient covering object to provide said processed reflection signal corresponding to detected wave reflected from said surface of said patient (col 4, lines 15-67; col 7, lines 5-67; col 8, lines 1-67; col 9, lines 1-25, 54-63; col 10, lines 12-67; figure 7, the cut-off threshold density value is used to determine the detected patient covering which is cut off from the wire mesh model, and the processed region of the patient surface that is used to create the wire mesh model region; note that the Makkapati reference teaches to the use of the patient specific cut-off threshold value); and 
and omitting said reflection signal corresponding to the detected wave reflected from said patient covering object (figure 7, the wire mesh only corresponds to the patient’s skin with the reflection signal corresponding to the patient covering object not registered as part of the constructed wire mesh. This omits the reflection signal corresponding to the patient covering object area; col 8, lines 25-67; col 9, lines 54-63); 
said signal representing said region of interest defines a region of said patient comprising said surface of said patient (col 4, lines 15-67; col 7, lines 5-67; col 8, lines 1-67; col 9, lines 1-25, 54-63; col 10, lines 12-67; figure 7, the wire mesh model created is considered to be a region of interest defining the surface of the patient that is targeted for treatment).
Regarding claim 18, the combined references of Tallhamer and Makkapati teach all of the limitations of claim 1. Primary reference Tallhamer further teaches:  
further comprising a patient surface generating unit configured to generate a signal representing at least a portion of said surface of said patient based on said processed reflection signal (col 7, lines 45-67; col 8, lines 1-14, lines 25-65; the functional modules 78-86 generate the signals that are considered to be the reflection response of the light signals; figure 7, the signals indicated by the generated wire mesh region is considered to be the reflection response of the patient’s skin).
Regarding claim 19, the combined references of Tallhamer and Makkapati teach all of the limitations of claim 18. Primary reference Tallhamer further teaches: 
further comprising a source controller connected to said patient surface generating unit and a radiation source configured to irradiate a target volume within said patient (col 3, lines 56-67; col 4, lines 1-10; treatment apparatus 16 includes a collimator 26 used to provide radiation irradiation to a patient 20), 
said source controller is configured to control irradiation from said radiation source based on said signal representing said at least a portion of said surface of said patient (col 3, lines 56-67; col 4, lines 1-10; col 7, lines 59-67; col 8, lines 1-2, lines 66-67; col 9, lines 1-25; the model and generation of the images of the stereoscopic cameras are used to determine the movement of the patient on the mechanical couch to cause accurate radiation treatment positioning).
Regarding claim 20, the combined references of Tallhamer and Makkapati teach all of the limitations of claim 18. Primary reference Tallhamer further teaches: 
further comprising a patient monitoring unit configured to generate a difference signal based on a comparison between said signal representing said at least a portion of said surface of said patient and a reference signal representing a reference surface (col 4, lines 15-48, the model of the surface of the patient is considered to be the reference image that is used as a reference to determine accurate placement of the patient as well as identification of the skin and patient covering; col 7, lines 59-67; col 8, lines 3-65; col 9, lines 1-25).
Regarding claim 21, the combined references of Tallhamer and Makkapati teach all of the limitations of claim 20. Primary reference Tallhamer further teaches:
further comprising a source controller connected to said patient monitoring unit and a radiation source configured to irradiate a target volume within said patient (col 4, lines 1-11, treatment apparatus 16 with collimator 26, controlled by the computer 14 to rotate the gantry), said source controller is configured to control irradiation from said radiation source based on said difference signal (col 8, lines 66-67; col 9, lines 1-25).
Regarding claim 22, the combined references of Tallhamer and Makkapati teach all of the limitations of claim 1. Primary reference Tallhamer further teaches:
said patient covering object is an immobilization mask for frameless intracranial stereotactic radiation therapy and configured to immobilize a head of said patient (col 4, lines 11-14, head mask 21 is used to restrain the head of the patient 20; figure 6, head mask 21); and 
said signal processing unit is configured to process said reflection signal based on said patient-specific cut-off threshold value to cut off a portion of said reflection signal corresponding to detected wave reflected from said immobilization mask to provide a processed reflection signal corresponding to detected wave reflected from a surface of said head of said patient (col 4, lines 15-67; col 7, lines 5-67; col 8, lines 1-67; col 9, lines 1-25, 54-63; col 10, lines 12-67; figure 7, in the processed signals in this figure, the density threshold is used to create a wire mesh that corresponds to the patient’s skin, with the other areas determined to be the minimal signal reflected from the patient mask 21 (the covering object) and these areas are cut off from the mesh portion; note that the Makkapati reference teaches to the use of a patient-specific cut-off threshold value)
and omitting said reflection signal corresponding to the detected wave reflected from said immobilization mask (figure 7, the wire mesh only corresponds to the patient’s skin with the reflection signal corresponding to the patient covering object not registered as part of the constructed wire mesh. This omits the reflection signal corresponding to the patient covering object area; col 4, lines 15-67; col 7, lines 5-67; col 8, lines 1-67; col 9, lines 1-25, 54-63; col 10, lines 12-67;). 
Regarding claim 24, primary reference Tallhamer teaches:
A patient monitoring method for monitoring a patient for treatment with radiation (abstract) comprising: 
determining a cut-off threshold value based on a signal representing a reflection response of a skin of a body part of the patient that is to be irradiated and a signal representing a reflection response of a patient covering object covering at least a portion of a surface of said patient (col 3, lines 56-67 and col 4, lines 1-14 teach to the radiotherapy treatment feature in which the head of the patient 20 is undergoing treatment; col 4, lines 15-67; col 8, lines 15-25, lines 46-65; col 9, lines 1-49; col 10, lines 12-67, “it will be appreciated that in some embodiments rather than selecting the color of all or part of a restraint to be such to absorb a speckle pattern the color of the restraint might be selected to be such to be easily detectible within images and the 3D position determination module might be arranged to identify such sections of images and ignore such colored sections when attempting to identify matches”; col 11, lines 7-20; figure 7; see also figures 6-7); 
detecting a wave reflected from at least a portion of said patient and generating a reflection signal based on said detected wave (col 7, lines 45-61; col 8, lines 3-24, lines 34-45; the stereoscopic camera system 10 images the patient and receives information from a reflection, this optical system is considered to detect light electromagnetic waves); and 
processing said reflection signal to cut off a portion of said reflection signal corresponding to detected wave reflected from said patient covering object to provide a processed reflection signal corresponding to a detected wave reflected from said surface of said patient (col 8, lines 15-67; col 8, lines 15-25, lines 46-65; col 10, lines 12-67, figure 7, in the processed signals in this figure, the density threshold is used to create a wire mesh that corresponds to the patient’s skin, with the other areas determined to be the minimal signal reflected from the patient mask 21 (the covering object) and these areas are cut off from the mesh portion)
and omitting said reflection signal corresponding to the detected wave reflected from said patient covering object (figure 7, the wire mesh only corresponds to the patient’s skin with the reflection signal corresponding to the patient covering object not registered as part of the constructed wire mesh. This omits the reflection signal corresponding to the patient covering object area; col 8, lines 15-67; col 9, lines 54-63; col 10, lines 12-67)
Primary reference Tallhamer fails to teach:
Determine a patient-specific cut-off threshold value based on a distinction between a signal representing a reflection response of a skin of a patient and a signal representing a reflection response of a patient covering object covering at least a portion of a surface of said patient; 
processing said reflection signal based on said cut-off threshold value to cut off a portion of said reflection signal corresponding to detected wave reflected from said patient covering object to provide a processed reflection signal corresponding to a detected wave reflected from said surface of said patient
	However, the analogous art of Makkapati of an image processing and analysis system for segmentation of skin regions (abstract) teaches:
Determine a patient-specific cut-off threshold value based on a distinction between a signal representing a reflection response of a skin of a patient and a signal representing a reflection response of a patient covering object covering at least a portion of a surface of said patient ([0034]; [0046]; [0052]; [0053], “By analyzing the diffusion and absorption factors of the wavelengths, the optical properties specific for a skin tissue can be defined. In this way, skin tissue can be differentiated from other tissues”; [0054], “An exemplary dot pattern that may be used as illumination pattern is depicted in FIG. 4A as projected on the person's hand. The IR dot pattern shown in FIG. 5A projected is of an exemplary wavelength of 830 nm (near IR) where human skin has a significant absorption coefficient. It can be noticed from FIG. 5A that the intensity of the dots present on human skin is less than that of speckles present on other objects, which have lower absorption coefficients (e.g. clothes). This fact is used to segment the human skin by thresholding the intensity values. To compensate a possible impact of ambient light at the same wavelength, the intensity of the dots versus the intensity of adjacent pixels (not illuminated by structured light) is analyzed”. As the thresholding of the intensity values is for the imaged human skin, this is considered to be patient-specific as when also incorporating the ambient light values it will threshold the intensities between the skin and clothes for segmentation; [0055]-[0059]; figures 2, 5A-5B); 
processing said reflection signal based on said cut-off threshold value to cut off a portion of said reflection signal corresponding to detected wave reflected from said patient covering object to provide a processed reflection signal corresponding to a detected wave reflected from said surface of said patient ([0046], skin area such as of the face with reflected signal from the illumination unit 10 of [0045]; [0050], “Further, since skin absorbs a portion of light at certain wavelengths in the IR spectrum, the intensity of IR reflection as measured from the skin region will be lower than that of the background”; [0051], skin areas specifically are detected which is considered to be cutting off the portion of the signal outside of the segmented skin regions; [0052]; [0053], “skin tissue can be differentiated from other tissues”; [0054], “It can be noticed from FIG. 5A that the intensity of the dots present on human skin is less than that of speckles present on other objects, which have lower absorption coefficients (e.g. clothes). This fact is used to segment the human skin by thresholding the intensity values. To compensate a possible impact of ambient light at the same wavelength, the intensity of the dots versus the intensity of adjacent pixels (not illuminated by structured light) is analyzed”; [0055]-[0060], further describe the reflected IR wave signals used for segmentation of the skin region and as in 5A and 5B the cut-off of the signal outside of the selected skin regions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient monitoring and skin/covering detection system of Tallhamer to incorporate the use of a skin threshold for a patient specific analysis of the detected reflection signals on a patient as taught by Makkapati because using projected light will diffuse and absorb within the skin at particular levels in comparison to the other elements within the image such as clothes, fabric or background. By utilizing a threshold between these signals, adjacent areas can be imaged with threshold to differentiate skin from other objects ([0026]-[0032]). 
Regarding claim 25, primary reference Tallhamer teaches:
A computer program for monitoring a patient for treatment with radiation comprising instructions, which when executed by at least one processor, cause said at least one processor (abstract, col 7, lines 45-58, computer 14 processes signals from the camera system 10) to 
determine a cut-off value based on a signal representing a reflection response of a skin of a body part of a patient that is to be irradiated and a signal representing a reflection response of a patient covering object covering at least a portion of a surface of said patient (col 3, lines 56-67 and col 4, lines 1-14 teach to the radiotherapy treatment feature in which the head of the patient 20 is undergoing treatment; col 4, lines 15-67; col 8, lines 15-25, lines 46-65; col 9, lines 1-49; col 10, lines 12-67, “it will be appreciated that in some embodiments rather than selecting the color of all or part of a restraint to be such to absorb a speckle pattern the color of the restraint might be selected to be such to be easily detectible within images and the 3D position determination module might be arranged to identify such sections of images and ignore such colored sections when attempting to identify matches”; col 11, lines 7-20; figure 7; see also figures 6-7); and
process a reflection signal, representing a detected wave reflected from at least a portion of said patient, to cut off a portion of said reflection signal corresponding to detected wave reflected from said patient covering object to provide a processed reflection signal corresponding to detected wave reflected from said surface of said patient (col 8, lines 15-67; col 8, lines 15-25, lines 46-65; col 10, lines 12-67, figure 7, in the processed signals in this figure, the density threshold is used to create a wire mesh that corresponds to the patient’s skin, with the other areas determined to be the minimal signal reflected from the patient mask 21 (the covering object) and these areas are cut off from the mesh portion)
omit said reflection signal corresponding to the detected wave reflected from said patient covering object (figure 7, the wire mesh only corresponds to the patient’s skin with the reflection signal corresponding to the patient covering object not registered as part of the constructed wire mesh. This omits the reflection signal corresponding to the patient covering object area; col 8, lines 15-67; col 9, lines 54-63; col 10, lines 12-67)
Primary reference Tallhamer fails to teach:
determine a patient-specific cut-off threshold value based on a distinction between a signal representing a reflection response of a skin of a patient and a signal representing a reflection response of a patient covering object covering at least a portion of a surface of said patient
process a reflection signal, representing a detected wave reflected from at least a portion of said patient, based on said cut-off threshold value to cut off a portion of said reflection signal corresponding to detected wave reflected from said patient covering object to provide a processed reflection signal corresponding to detected wave reflected from said surface of said patient
However, the analogous art of Makkapati of an image processing and analysis system for segmentation of skin regions (abstract) teaches:
determine a patient-specific cut-off threshold value based on a distinction between a signal representing a reflection response of a skin of a patient and a signal representing a reflection response of a patient covering object covering at least a portion of a surface of said patient ([0034]; [0046]; [0052]; [0053], “By analyzing the diffusion and absorption factors of the wavelengths, the optical properties specific for a skin tissue can be defined. In this way, skin tissue can be differentiated from other tissues”; [0054], “An exemplary dot pattern that may be used as illumination pattern is depicted in FIG. 4A as projected on the person's hand. The IR dot pattern shown in FIG. 5A projected is of an exemplary wavelength of 830 nm (near IR) where human skin has a significant absorption coefficient. It can be noticed from FIG. 5A that the intensity of the dots present on human skin is less than that of speckles present on other objects, which have lower absorption coefficients (e.g. clothes). This fact is used to segment the human skin by thresholding the intensity values. To compensate a possible impact of ambient light at the same wavelength, the intensity of the dots versus the intensity of adjacent pixels (not illuminated by structured light) is analyzed”. As the thresholding of the intensity values is for the imaged human skin, this is considered to be patient-specific as when also incorporating the ambient light values it will threshold the intensities between the skin and clothes for segmentation; [0055]-[0059]; figures 2, 5A-5B)
process a reflection signal, representing a detected wave reflected from at least a portion of said patient, based on said cut-off threshold value to cut off a portion of said reflection signal corresponding to detected wave reflected from said patient covering object to provide a processed reflection signal corresponding to detected wave reflected from said surface of said patient ([0046], skin area such as of the face with reflected signal from the illumination unit 10 of [0045]; [0050], “Further, since skin absorbs a portion of light at certain wavelengths in the IR spectrum, the intensity of IR reflection as measured from the skin region will be lower than that of the background”; [0051], skin areas specifically are detected which is considered to be cutting off the portion of the signal outside of the segmented skin regions; [0052]; [0053], “skin tissue can be differentiated from other tissues”; [0054], “It can be noticed from FIG. 5A that the intensity of the dots present on human skin is less than that of speckles present on other objects, which have lower absorption coefficients (e.g. clothes). This fact is used to segment the human skin by thresholding the intensity values. To compensate a possible impact of ambient light at the same wavelength, the intensity of the dots versus the intensity of adjacent pixels (not illuminated by structured light) is analyzed”; [0055]-[0060], further describe the reflected IR wave signals used for segmentation of the skin region and as in 5A and 5B the cut-off of the signal outside of the selected skin regions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient monitoring and skin/covering detection system of Tallhamer to incorporate the use of a skin threshold for a patient specific analysis of the detected reflection signals on a patient as taught by Makkapati because using projected light will diffuse and absorb within the skin at particular levels in comparison to the other elements within the image such as clothes, fabric or background. By utilizing a threshold between these signals, adjacent areas can be imaged with threshold to differentiate skin from other objects ([0026]-[0032]). 
Regarding claim 26, the combined references of Tallhamer and Makkapati teach all of the limitations of claim 25. Primary reference Tallhamer further teaches:
wherein said carrier is a computer-readable storage medium (col 7, lines 45-58, computer 14 is considered to be computer-readable storage medium).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tallhamer, in view of Makkapati as applied to claim 4 above, and further in view of Smith et al. (U.S. Pub. No. 20090052760) hereinafter Smith. 
Regarding claim 5, the combined references of Tallhamer and Makkapati teach all of the limitations of claim 4. Primary reference Tallhamer further teaches the use of a speckle projector in some embodiments but fails to teach specifically a wave source for use without a speckle projector. Therefore, Tallhamer fails to teach: 
further comprising a wave source configured to project a wave onto said at least a portion of said patient
However, the analogous art of Smith of a patient imaging system for use with a medical treatment apparatus (abstract) teaches:
further comprising a wave source configured to project a wave onto said at least a portion of said patient ([0044]; [0045], second light source 34 with a conventional light bulb filter; [0047]; [0194]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined patient monitoring and skin/covering detection system of Tallhamer and Makkapati to incorporate the use of a wave source illumination system as taught by Smith because it illuminates the patient surface with greater intensity than ambient light and enables more accurate and consistent imaging. 
Claims 7, 9, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tallhamer, in view of Makkapati as applied to claims 1 or 6 or 8 or 13 above, and further in view of Peng et al. (“Characterization of a real-time surface image-guided stereotactic positioning system”, Medical Physics. Vol 37, no. 10, October 2010.) hereinafter Peng. 
Regarding claim 7, the combined references of Tallhamer and Makkapati teach all of the limitations of claim 6. Primary reference Tallhamer further fails to teach:
wherein said object unit is configured to generate said signal representing said reflection response of said patient covering object as representing a reflection response selected from a set of multiple predefined reflection responses based on activation of said user input
However, the analogous art of Peng of a stereotactic positioning system for real-time target location (page 5421, Purpose) teaches:
wherein said object unit is configured to generate said signal representing said reflection response of said patient covering object as representing a reflection response selected from a set of multiple predefined reflection responses based on activation of said user input (page 5424, II. B. 3. Uncertainties of surface reconstruction, paragraph 2, lines 1-10, the skin tones of fair, mid, and dark were included in protocols for determining the surface reconstruction in varying patients and in combination with the adjustment due to room light variation and camera thermal effects, this enables a more accurate differentiation between the patient skin and the covering with different configurable reflection responses; while the setting is skin tone specific, the overall adjustment of camera exposure settings would alter the reflection responses from the patient covering as well; page 5432, col 1, paragraph 2, lines 27-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient monitoring and skin/covering detection system of Tallhamer and Makkapati to incorporate the reflection response determination setting as taught by Peng because lighting conditions in treatment rooms can impact the system calibration settings and incorporating specific skin tone protocols can better adapt to a specific patient and the exposure of the camera (page 5424, II. B. 3. Uncertainties of surface reconstruction, paragraph 2, lines 1-10). 
Regarding claim 9, the combined references of Tallhamer and Makkapati teach all of the limitations of claim 8. Primary reference Tallhamer further teaches:
a screen configured to display an image generated based on said reflection signal (figure 1, computer 14 utilizes a screen; figures 6 and 7 are generated images based on the reflected signals as well as processing of the reflected signals; see also col 3, lines 56-67; col 4, lines 15-35; col 7, lines 45-67; col 8, lines 1-65); and 
wherein said object unit is configured to generate said signal representing said reflection response of said patient covering object based on a reflection signal generated by said detector based on a reflection response of said portion of said image selected based on said selection signal (col 7, lines 45-67; col 8, lines 1-14, lines 25-65; the functional modules 78-86 generate the signals that are considered to be the reflection response of the light signals; figure 7, the low density signals indicated by the small dots are considered to be the reflection response from the patient covering. The patient covering is made from a low-reflective material to easily differentiate signals; note that in combination with the Peng reference citations below, the combined references teach the reflection response of a patient covering for a selected region).
Primary reference Tallhamer further fails to teach:
a selecting unit configured to generate a selection signal representing a selected portion of said image based on activation of a user input, 
However, the analogous art of Peng of a stereotactic positioning system for real-time target location (page 5421, Purpose) teaches:
a selecting unit configured to generate a selection signal representing a selected portion of said image based on activation of a user input,  (page 5424, II.B.3. Uncertainties of surface Reconstruction, paragraph 4, lines 1-9, the user-defined regions of interest as shown in figure 4, ROI settings, is considered to be the selected portion of the image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient monitoring and skin/covering detection system of Tallhamer and Makkapati to incorporate the selecting unit of a specific portion of the image of the patient as taught by Peng because different regions of the patient’s facial structure are shown to have different isocenter variances of displacements which can influence the pretreatment verification of patient positioning (page 5428, III.C. Uncertainties of surface reconstruction, paragraph 2, lines 1-11; III.D. Patient evaluation one: isocenter positioning differences at couch and gantry 0 degree, paragraphs 1 and 2; figure 7, variances for isocenter displacements).
Regarding claim 11, the combined references of Tallhamer and Makkapati teach all of the limitations of claim 1. Primary reference Tallhamer further teaches: 
further comprising a skin unit configured to generate said signal representing said reflection response of said skin of said body part of said patient that is to be irradiated (col 7, lines 45-67; col 8, lines 1-14, lines 25-65; the functional modules 78-86 generate the signals that are considered to be the reflection response of the light signals; figure 7, the signals indicated by the generated wire mesh region is considered to be the reflection response of the patient’s skin).
Primary reference Tallhamer fails to teach:
based on activation of a user input
However, the analogous art of Peng of a stereotactic positioning system for real-time target location (page 5421, Purpose) teaches:
based on activation of a user input (page 5424, II.B.3. Uncertainties of surface reconstruction, paragraph 2, lines 4-5, the skin-tone settings can be adjusted by the user) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient monitoring and skin/covering detection system of Tallhamer and Makkapati to incorporate the user input control as taught by Peng because lighting conditions in treatment rooms can impact the system calibration settings and incorporating specific skin tone protocols can better adapt to a specific patient and the exposure of the camera (page 5424, II. B. 3. Uncertainties of surface reconstruction, paragraph 2, lines 1-10). 
Regarding claim 12, the combined references of Tallhamer, Makkapati and Peng teach all of the limitations of claim 11. Tallhamer further fails to teach: 
wherein said skin unit is configured to generate said signal representing said reflection response of said skin of said body part of said patient that is to be irradiated as representing a reflection response selected from a set of multiple predefined reflection responses based on activation of said user input
However, the analogous art of Peng of a stereotactic positioning system for real-time target location (page 5421, Purpose) teaches:
wherein said skin unit is configured to generate said signal representing said reflection response of said skin of said patient as representing a reflection response selected from a set of multiple predefined reflection responses based on activation of said user input (page 5424, II. B. 3. Uncertainties of surface reconstruction, paragraph 2, lines 1-10, the skin tones of fair, mid, and dark were included in protocols for determining the surface reconstruction in varying patients and this is considered to be the multiple predetermined reflection responses; these predetermined responses can be selected by user input; page 5432, col 1, paragraph 2, lines 27-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient monitoring and skin/covering detection system of Tallhamer, Makkapati, and Peng to incorporate the user input control as taught by Peng because lighting conditions in treatment rooms can impact the system calibration settings and incorporating specific skin tone protocols can better adapt to a specific patient and the exposure of the camera (page 5424, II. B. 3. Uncertainties of surface reconstruction, paragraph 2, lines 1-10). 
Regarding claim 15, the combined references of Tallhamer and Makkapati teach all of the limitations of claim 13. Primary reference Tallhamer further teaches:
a screen configured to display an image generated based on said reflection signal (figure 1, computer 14 utilizes a screen; figures 6 and 7 are generated images based on the reflected signals as well as processing of the reflected signals; see also col 3, lines 56-67; col 4, lines 15-35; col 7, lines 45-67; col 8, lines 1-65); and 
Primary reference Tallhamer further fails to teach:
a selecting unit configured to generate a selection signal representing a selected portion of said image based on activation of a user input, wherein said skin unit is configured to generate said signal representing said reflection response of said skin of said body part of said patient that is to be irradiated based on a reflection response of said selected portion of said image based on said selection signal
However, the analogous art of Peng of a stereotactic positioning system for real-time target location (page 5421, Purpose) teaches:
a selecting unit configured to generate a selection signal representing a selected portion of said image based on activation of a user input (page 5424, II.B.3. Uncertainties of surface Reconstruction, paragraph 4, lines 1-9, the user-defined regions of interest as shown in figure 4, ROI settings, is considered to be the selected portion of the image), 
wherein said skin unit is configured to generate said signal representing said reflection response of said skin of said patient based on a reflection response of said selected portion of said image based on said selection signal (page 5424, II.B.3. Uncertainties of surface reconstruction, paragraphs 1 through 4; figure 4, the detected signals from the patient using the AlignRT system indicates the reflection response of the portion of the image based on the skin of the patient; page 5425, II.C.2. Imaging, setup flow, and analysis protocols, paragraphs 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient monitoring and skin/covering detection system of Tallhamer and Makkapati to incorporate the selecting unit of a specific portion of the image of the patient as taught by Peng because different regions of the patient’s facial structure are shown to have different isocenter variances of displacements which can influence the pretreatment verification of patient positioning (page 5428, III.C. Uncertainties of surface reconstruction, paragraph 2, lines 1-11; III.D. Patient evaluation one: isocenter positioning differences at couch and gantry 0 degree, paragraphs 1 and 2; figure 7, variances for isocenter displacements).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tallhamer, in view of Makkapati as applied to claim 1 above, and further in view of Ahn (U.S. Pub. No. 20090129556) hereinafter Ahn.  
Regarding claim 23, the combined references of Tallhamer and Makkapati teach all of the limitations of claim 1. Primary reference Tallhamer further teaches:
said signal processing unit is configured to process said reflection signal based on said patient-specific cut-off threshold value to cut off a portion of said reflection signal corresponding to a detected wave reflected from said abdominal compression equipment to provide a processed reflection signal corresponding to a detected wave reflected from a surface of an abdominal and chest region of said patient (col 8, lines 25-67; col 9, lines 54-63; figure 7, in the processed signals in this figure, the wire mesh that corresponds to the patient’s skin, with the other areas determined to be the minimal signal reflected from the patient mask 21 (the covering object) and these areas are cut off from the mesh portion; in combination with the Ahn reference the combined references teach the cut-off threshold feature wave detection feature with the use of abdominal compression equipment for patient covering, see cited reference below; note that Makkapati teaches to the patient-specific cut-off threshold value in the combined invention)
and omitting said reflection signal corresponding to the detected wave reflected from said abdominal compression equipment (figure 7, the wire mesh only corresponds to the patient’s skin with the reflection signal corresponding to the patient covering object not registered as part of the constructed wire mesh. This omits the reflection signal corresponding to the patient covering object area; col 8, lines 25-67; col 9, lines 54-63)
Primary reference Tallhamer fails to teach:
said patient covering object is an abdominal compression equipment for stereotactic body radiation therapy and configured to immobilize an abdomen of said patient
However, the analogous art of Ahn of a radiotherapy positioning system (abstract) teaches:
said patient covering object is an abdominal compression equipment for stereotactic body radiation therapy and configured to immobilize an abdomen of said patient (paragraph [0019], lines 1-6; paragraph [0055], lines 1-8; paragraph [0060], lines 1-7; paragraph [0092], lines 1-16; figure 12a); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient monitoring and skin/covering detection system of Tallhamer and Makkapati to incorporate the abdominal compression equipment as taught by Ahn because it assists in reducing and minimizing respiratory movement during radiation therapy of the abdomen area (paragraph [0055], lines 1-8).

Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on pages 14-15 of the remarks, the applicant provides a discussion of the applicant’s invention and argues the features of the Makkapati reference utilized in the rejection of the independent claims. The applicant further details portions of the Makkapati reference that utilizes a threshold determination feature to differentiate between skin tissue and other objects. Regarding the applicant’s arguments on pages 15-16 of the remarks, the applicant argues that the interpretation of the Makkapati reference in the previous office action does not fully teach to a patient-specific threshold unit or method. The applicant argues that the reference discloses a use of the threshold to segment human skin from other objects and use intensity values of projected IR dots to identify the portions of the human skin. The applicant argues that this segmentation process thus necessitates access to a threshold, but while the reference discloses that the portions are differentiated by a threshold they are not used for determining or establishing a threshold. Regarding the interpretation of the patient-specific limitation, examiner notes that the applicant’s specification does not provide a specific definition for the limitation “patient-specific” and that independent claim 1 does not provide any additional limitations that narrow the claim in such a way that requires specific threshold determination characteristics based upon a particular patient. The Makkapati reference includes the determination of thresholds between human skin and other objects such as clothes, and thus this feature would be operable with a particular patient. The reference further includes teachings in paragraphs [0053]-[0054] in which “the optical properties specific for a skin tissue can be defined” and “this fact is used to segment the human skin by thresholding the intensity values”. Furthermore, the Makkapati reference includes a feature to adapt thresholds in real time based on the distance between the illumination unit and the scene as discussed in [0034]. This for example could be interpreted to be specific to patients with different optical properties of skin tissues or patients of different sizes as patients would appear at different distances from an illumination source and thus could have further adapted thresholds based on this change in illumination distance. The claim language further does not provide any narrowing features that require the language of “patient-specific” to include any specific type of calculation, and thus the collection of features taught by Makkapati would teach to the current claim limitations. The distinction between the reflection response of a skin and the patient covering object is taught by the Makkapati reference and would be operable with any specific patient. Therefore, in light of a broadest reasonable interpretation of the claim language, as well as the features taught by the Makkapati reference, the applicant’s arguments directed to these points are not persuasive. 
Further regarding the applicant’s arguments directed to the Makkapati reference that the different portions of a patient skin and a clothing object are only differentiated using the threshold, not that they are used for determining or establishing the threshold, these arguments are not persuasive. In paragraphs [0053]-[0054],the reference clearly describes that the intensity values of the projected illuminated light on both skin tissue and other objects have different absorption coefficients. Furthermore, in paragraph [0054] the reference states “This fact is used to segment the human skin by thresholding the intensity values” when referring to the differences in intensity of the projected light on the skin and clothing objects. This is considered to be a clear disclosure of how the threshold is determined between the two types of objects, and the rejection does not rely on other implicit disclosures in the reference of using differences in intensities between the two tissue/object types wherein any threshold delineating two different types of intensity values for segmentation purposes would necessarily require the use of those intensity values to determine the threshold. Therefore, the Makkapati reference fully teaches to the threshold value based on a distinction between the skin reflection response and the patient covering object reflection response. The applicant further argues that the Tallhamer and Makkapati references combined invention would thus be required to utilize the distance based or wattage-based threshold adaptation process of the Makkapati reference. This interpretation of the combined invention fails to include the teachings of Makkapati in the rejection, including paragraphs [0053]-[0054], which teach that the differences in absorptions and light intensities are used to determine a thresholding of intensity values between the measured objects. Any other features of Makkapati that include further adaption of thresholds based on other factors would merely provide additional fine tuning of a threshold value that is fundamentally based on the differences in light absorptions/intensities. Regarding the applicant’s arguments on pages 18-19 of the remarks, the applicant argues that other prior art references fail to teach to the claimed features of independent claim 1, but these references are not utilized in the current rejections to teach to these features. 
	For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793